Citation Nr: 0022759	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-01 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for nerve problems of 
the cervical spine.

3.  Entitlement to service connection for a psychiatric 
disorder, to include bipolar disorder and depression.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for nerve damage of the right side 
of the face.

5.  Entitlement to an initial compensable evaluation for loss 
of vision of the left eye.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas. 

The veteran requested a Board hearing in his Substantive 
Appeal, received by the RO in December 1998, and he was 
scheduled for such a hearing in June 2000.  However, he 
failed to appear for that hearing and offered no explanation 
for his failure to appear.  His hearing request is therefore 
deemed withdrawn.  See 38 C.F.R. § 20.702(d) (West 1991).

The claims of entitlement to service connection for nerve 
problems of the cervical spine and a psychiatric disorder and 
entitlement to compensation under 38 U.S.C.A. § 1151 West 
1991 & Supp. 1999) for nerve damage to the right side of the 
face will be addressed in both the REASONS AND BASES and the 
REMAND sections of this decision, while the claim of 
entitlement to an initial compensable evaluation for loss of 
vision of the left eye will be addressed in the REMAND 
section of this decision.
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's current migraine headaches are 
etiologically related to an incident from his period of 
active military service.

3.  There is competent medical evidence of a nexus between 
current nerve problems of the cervical spine and service.

4.  There is competent medical evidence of a nexus between a 
current psychiatric disorder and service.

5.  There is competent medical evidence of a nexus between 
current nerve damage to the right side of the face and VA 
treatment.  


CONCLUSIONS OF LAW

1.  Migraine headaches were incurred as a result of service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).

2.  The claim of entitlement to service connection for nerve 
problems of the cervical spine is initially found to be well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for a 
psychiatric disorder, to include bipolar disorder and 
depression, is initially found to be well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

4.  The claim of entitlement to compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1999) for nerve damage of 
the right side of the face is initially found to be well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for migraine headaches

As a preliminary matter, the Board would point out that the 
RO has certified for appeal the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for migraine headaches.  However, the 
Board observes that the claim denied in an unappealed June 
1982 rating decision was a claim for service connection for 
headaches and not specifically for migraine headaches.  
Indeed, the appealed January 1998 rating decision represents 
the first adjudication of record of a claim for service 
connection for migraine headaches.  As such, in the absence 
of a prior final denial of this specific claim, the Board 
finds that this issue should be treated on a de novo basis.

Additionally, the Board preliminarily finds the veteran's 
claim for service connection for migraine headaches to be 
well grounded.  In other words, this claim is plausible and 
capable of substantiation.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist him in developing the facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Also, certain chronic 
diseases, including organic neurological disorders, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999). 

During service, in July 1977, the veteran was involved in an 
automobile accident, in which he sustained multiple 
lacerations of the face, the right arm, and the right 
shoulder.  A neurological examination at the time of 
treatment for the accident was noted to be within normal 
limits.  Also, in November 1978, the veteran was treated for 
headaches following a contusion to the left side of his face.  
The report of the veteran's December 1978 separation 
examination does not indicate any neurological abnormalities.

However, in June 1997, the veteran underwent a VA 
neurological examination with an examiner who had an 
opportunity to review the claims file.  The examiner made 
note of the veteran's July 1977 motor vehicle accident and 
rendered an impression of "migraine headaches occurring 
twice a month from his accident."  

In reviewing the facts of this case, the Board has noted that 
the neurologist who examined the veteran in June 1997 is the 
only treatment provider of record to have rendered an opinion 
regarding the etiology of the veteran's current migraine 
headaches.  This neurologist reviewed the veteran's claims 
file and concluded his current migraine headaches were 
related to his in-service July 1997 accident, which is 
documented in his service medical records.  Given this 
evidence and the absence of any medical opinions to the 
contrary, the Board is compelled to conclude that the 
veteran's current migraine headaches were incurred as a 
result of service.  Therefore, service connection is 
warranted for this disorder.  See 38 C.F.R. § 3.303(d) 
(1999).

II.  Entitlement to service connection for nerve problems of 
the cervical spine and a psychiatric disorder and entitlement 
to compensation under 38 U.S.C.A. § 1151 
for nerve damage to the right side of the face

As a preliminary matter, the Board finds that the veteran's 
claims of entitlement to service connection for nerve 
problems of the cervical spine and a psychiatric disorder and 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991) for nerve damage to the right side of the face are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  In other words, the Board finds that these claims are 
plausible and capable of substantiation.  The Board has based 
this initial finding on October and November 1998 statements 
from the veteran's mother, a licensed nurse, who noted that 
the veteran had suffered from neck pain since an in-service 
accident and had incurred right-sided facial damage as a 
result of VA surgery; and the report of a June 1997 VA 
psychiatric examination, in which the examiner noted that the 
veteran may have had a history of depression dating back to 
childhood and that a traumatic experience, such as the 
reported in-service accident, "can trigger symptoms of 
depression or hypomania."  However, for reasons detailed 
below, the Board will not render a decision on the merits of 
these claims at the present time.


ORDER

The claim of entitlement to service connection for migraine 
headaches is granted.

The claim of entitlement to service connection for nerve 
problems of the cervical spine is initially found to be well 
grounded.

The claim of entitlement to service connection for a 
psychiatric disorder, to include bipolar disorder and 
depression, is initially found to be well grounded.

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) for nerve damage of the right 
side of the face is initially found to be well grounded.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claims on appeal.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999); Talley v. 
Brown, 6 Vet. App. 72, 74 (1993).  This duty includes 
conducting thorough and contemporaneous medical examinations 
of the veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  If an examination report is incomplete, the Board 
must await its completion, or order a new examination, before 
deciding the veteran's claim.  Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992).  

In this case, the Board observes that the veteran's mother, a 
licensed nurse, has causally related his nerve problems of 
the cervical spine to service and his right facial nerve 
damage to VA surgery, but there is no indication from the 
record that the veteran has undergone a VA neurological 
examination with an examiner who has reviewed the claims file 
for the express purpose of determining the etiology of these 
disorders.  Also, the Board finds the language from the June 
1997 VA psychiatric examination to be insufficiently definite 
for a determination as to the etiology of the veteran's 
current psychiatric disorder.

Additionally, the Board observes that the RO has evaluated 
the veteran's left eye visual loss at the noncompensable rate 
under 38 C.F.R. § 4.84a, Diagnostic Code 6009 (1999).  Under 
this section, an unhealed injury of the eye is to be rated 
from 10 percent to 100 percent for impairment of visual 
acuity, loss of field vision, pain, rest-requirements, or 
episodic incapacity, with an additional rating of 10 percent 
combined during continuance of active pathology.  However, 
the report of the veteran's June 1997 VA visual examination 
addresses only his impairment of visual acuity and contains 
insufficient information regarding the other criteria set 
forth in Diagnostic Code 6099.  Importantly, testing of field 
vision was not performed.  A further examination for this 
disability is thus necessary prior to adjudication of the 
veteran's claim for a higher initial evaluation.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
neurological examination to determine the 
etiology, nature, and extent of his 
claimed nerve problems of the cervical 
spine and nerve damage to the right side 
of the face.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  Based on a review of 
the claims file and the clinical findings 
of the examination, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that any current nerve problems of the 
cervical spine are etiologically related 
to the veteran's period of military 
service, particularly the 1977 accident.  
The examiner is also requested to offer 
an opinion as to whether it is at least 
as likely as not that any nerve damage to 
the right side of the face is 
etiologically related to VA treatment.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  The RO also should afford the veteran 
a VA psychiatric examination to determine 
the etiology, nature, and extent of his 
claimed psychiatric disorder.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not that any current 
psychiatric disorders are etiologically 
related to the veteran's period of 
military service.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

3.  Additionally, the RO should afford 
the veteran a VA visual examination to 
determine the nature and extent of his 
loss of vision in the left eye.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
This examination should include testing 
of central visual acuity and field 
vision, and the examination report should 
include an explanation of what the 
results of this testing signify.  Also, 
the examination report should indicate 
whether, and to what extent, pain, rest-
requirements, and episodic incapacity are 
present.  The examiner should include a 
complete rationale for all opinions and 
conclusions expressed in a typewritten 
report.  

4.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to service connection for 
nerve problems of the cervical spine and 
a psychiatric disorder, entitlement to 
compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for nerve damage 
to the right side of the face, and 
entitlement to an initial compensable 
evaluation for loss of vision of the left 
eye.  If the determination of any of 
these claims remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 



